Blkckxky, Justice.
The note shows on its face that there was a conveyance. The complaint of the debtor, Henderson, is that he did not get as much land as he bought. As (here was a conveyance, that is the highest and best evidence of what land was bought, and the description given of the premises in that instrument is too important not to receive attention in this controversy. It may be that the terms of the contract as reduced to writing in the deed will be found to correspond with the subsequent survey. The natural starting point of the whole investigation is to see what the deed says. There can be no proper trial of the case without putting the deed in evidence if practicable, or accounting duly for its non-production, and then proving its contents by secondary evidence. Until a showing is made to the contrary, the presumption is that the vendee has the deed and can produce it. In the absence of this instrument and of all evidence of its contents, there was not enough testimony before the jury to warrant the charge which the court gave on the subject of reducing the debt evidenced by the. note, nor to justify the verdict which the jury rendered. The note and *281the conveyance to which it refers ought to be brought together and looked at as related writings, and then there can be intelligent use made of the facts which rest in parol. There ought to be a new trial.
Judgment reversed.